Dennis MackDaniel and his wife plaint. agt Mary Hale widdow Defendt in an action of defamation for saying the wife of sd Mack-Daniel was a whore and that Shee had severall Children by other men and that the Cuckoldley old Rogue her husband owned them wherein the plaintifes are very much in theire names defamed and greatly damnified with all other due damages &c. . . . The Jury . . . found for the plaint, ten pound mony damage or that the Defendt make an acknowledgemt to Satisfaction of the Court in open Court & costs of Court allowd Sixteen Shillings Eight pence.
Execution issued aug° 10th 1677.